Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention to concrete block system in the reply filed on September 16, 2021 is acknowledged.
Applicant’s election without traverse of the Group 2: Species B of Fig. 19 invention to concrete block system in the reply filed on September 16, 2021 is acknowledged.
Applicant's election with traverse of the Group 1: Species I to Fig. 2 in the reply filed on September 16, 2021 is acknowledged.  The traversal is on the ground(s) that Figs. 2, Fig. 3, Fig. 4 and Fig. 6 are the same structure.  This is not found persuasive because Fig. 2 illustrates a subspecies of corner arrangement with connector between veneer unit and block and with rib connection between veneer unit and block; Fig. 3 illustrates a subspecies of arrangement with rib connection between veneer unit and block; Fig. 4 illustrates a subspecies of straight wall arrangement with rib connection between veneer unit and block and connector on opposite side; and Fig. 6 illustrates a subspecies of straight wall arrangement with rib connection between veneer unit and block and connector on opposite side.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of the Group 3: Species 1 to Fig. 4/5A/5B in the reply filed on September 16, 2021 is acknowledged. Applicant’s traversal is persuasive 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43, line 5 and line 6 “the . . . knob” lacks antecedent basis within the claim. It is therefore, not clear as to what “the body” refers.
Claim 43, line 5 and line 6 “the body” lacks antecedent basis within the claim. It is therefore, not clear as to what “the . . . knob” refers.  
	Claim 43, lines 6-7, to which veneer channel does “the veneer channel” refer?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aube et al. 2011/0000161.    Aube et al. discloses, Fig. 9 for example, a concrete block system for constructing a structure, the system comprising: - a plurality of structural blocks 110 made of concrete, each structural block having a top side and a bottom side, and lateral sides, at least two of the lateral sides being provided with block channels 102; - a plurality of veneer units, (110 opposite the block units), each unit comprising an exposed face and a rear face, the rear face being provided with veneer channels 102; and - a plurality of connectors 120, each being sized, shaped and configured to attach the veneer units to the structural blocks via the respective block channels and veneer channels, wherein any given connector from said plurality of connectors is suitable for connecting a veneer unit to a structural block.
2. Each connector is sized, shaped and configured to attach two adjacent structural blocks together, (Figs. 6 and 9), via their respective block channels, for structural blocks that are not connected to veneer units.
4. The connectors are identical in shape.
5. The structural blocks are identical in shape. 

Claims 13-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631